Title: From John Adams to Boston Patriot, 3 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, August 3, 1809.
				
				ON the 12th of September, 1780, wrote to Mr. Dana,
at Paris. “This will be delivered you by Mr. Samuel
Hartley, who is recommended to me by Mr. Diggs and
Mr. David Hartley. I should be obliged to you for any
civilities you may show him. Mr. Diggs recommends
him as an open friend to the American cause. There is
no news here but what you will see in the Leyden Gazette, which is my vehicle for conveying the news.Same day, wrote to Mr. David Hartley. “You were
not misinformed when you heard that the object of my
appointment was peace, nor do I differ from your opinion, that this appointment is honorable: altho’ I see no
prospect at all of ever acting in virtue of it. Peace will
never come but in company with faith and honor. When
these can be allowed to live together, let friendship join
the amiable and venerable choir. Peace, however, seems
to be flying away. The new Parliament may divide her
to the distance of seven years. And every year of the
continuance of war, will add some new humiliation to the
demands upon a certain country. So the fates seem to
have ordained, and we mortals must submit.The words underscored alluded to some insinuations
of Mr. Hartley, concerning a separate peace between us
and England, which I considered as an infamous perfidy.September 16, 1780, wrote to Congress. “I have
the honor to send by this opportunity, a few pamphlets
and papers, which relate to subjects interesting to the
United States, and therefore ought to be communicated
to Congress for their consideration.The attention of mankind is now turned, next to the
Congress of America, to that of Petersburg. The last letters from London say, they have information that one of
the first measures of this confederation will be an acknowledgment of American independence. Whether this is
true or not, I am not able to say: The councils of the
sovereigns of Europe are not easily penetrated: but it is
our duty to attend to them, and throw into view such information as may be in our power, that they may take
no measures inconsistent with their and our interests, for
want of light—a misfortune that may easily happen.
With this view I could wish that the United States had a
minister at each of the maritime courts. I say this upon
supposition that Congress can devise means of defraying
the expense, which to be sure would amount to a large
sum.I have heard that Mr. Searle has arrived at Brest, but
am not informed of his destination, nor whether he has
dispatches for me. I am anxious to learn from Congress
what their intentions may be respecting me. I have as
yet received no authority to draw upon any fund whatsoever for my subsistence, nor to borrow money for that or
any other purpose. I see no prospect of my commissions
being of any utility. Although many persons here think
that peace will be made in the course of the ensuing winter or spring, yet I must acknowledge I am of a different
opinion. The idea that France will dictate the conditions
of peace, if it is made now, cannot be borne by Englishmen as yet. They are not yet sufficiently humbled, although probably every year will add some fresh humiliation to the demands upon their country.The English privateers have taken some Russian vessels,
loaded with hemp and iron, which must bring the question
to a legal decision. The admiralty will probably discharge them: and it is thought the ministry, provided
the Dutch agree with the Northern powers, will give up
the point of free ships, free goods. They will not venture upon a war with all the world at once. Besides the
military force which they could not resist, they would not
be able to obtain any stores for their navy.But the great question now is, whether the Dutch will
agree. Their ambassadors are instructed to insist upon a
warranty of their East and West India dominions.—Whether the Northern powers will agree to this condition, is
a question. The States General, however, are sitting,
and will wait for dispatches from Petersburgh, and will probably be much governed by events.—What has happened in the West Indies and in North America, we shall soon
learn. Digby has sailed with a part of Geary’s late fleet,
whether for another expedition to Gibraltar, or whether
for the West Indies or for North America, is unknown.
The success of these operations will probably influence
much the deliberations, both at Petersburgh & the Hague.
This, time only can discover. It is said, however, that
Mr. Le Texier will be exempted by the States General
from the payment of duties upon his masts, hemp, iron
and other naval stores, that he is sending over land, to the
French marine.The capture of fifty five ships at once: so much wealth:
so many seamen and soldiers: and such quantities of stores, is a severe stroke to the English, and cannot but
have the most excellent effects for us, both in the West
Indies and North America. The right vein is now opened, and I hope that the courts of France and Spain will
now be in earnest, in convoying their own commerce, and
in cruising for that of their enemies. This is a short,
easy and infallible method of humbling the English, preventing the effusion of an ocean of blood, and bringing
the war to a conclusion. In this policy, I hope our
countrymen will join with the utmost alacrity. Privateering is as well understood by them as by any people
whatsoever. And it is by cutting off supplies, not by attacks, sieges, or assaults, that I expect deliverance from
our enemies. I should be wanting in my duty, if I did
not warn them against any relaxation of their exertions
by sea or land, from a fond expectation of peace. They
will deceive themselves, if they depend upon it—Never
will the English make peace, while they have an army in
North America.September 17, 1780, wrote to Mr. William Churchill
Houston, member of Congress from New-Jersey. “Last
night Mr. Dana arrived here from Paris, and brought me
your favor of the 11th of July. You cannot imagine,
sir, how much pleasure this letter gave me. I shall make
a good use of this and every other authentic information,
in order to prevent the unfavorable impressions, you
are aware of. It has been my greatest affliction since I
have been in Europe, that I have had so seldom letters
from my friends, or intelligence from America of any
kind. That business which is every body’s, is never done.
Most of the letters I receive, tell me, “you will be so
fully informed, both officially and by your other friends,
that I shall not trouble you with public affairs.” And
thus it is that I learn nothing. My friend Lovell, indeed,
remembers me, now and then: and considering his indefatigable labors in other things, is very good. Heaven
reward him for his virtues, sufferings and exertions, and
earth too.General Green’s report of Kniphausen’s exploit, is
much admired in Europe. Yet I am almost wicked
enough to wish that my friend Green had been beaten,
because his defeat would have insured the captivity of
Kniphausen and all his banditti.The late accounts from America, from all quarters,
have had a good effect in Europe. The capture of fifty
five ships at once by the combined fleet of France and
Spain, with the capture of Don Barcelo and the Quebec
fleet, have cast down the English cause to such a degree
as to put them upon the compassionate list, even with
some who detest their tyranny. You will not mistake
this for a promise or a hope of peace. This cannot be.
The heads of a king and ministers are at stake, in the negociation for peace: at least they suspect so. The new
parliament will not alter the system, unless to make it
more insidious. As to money, I can promise nothing but
my utmost exertions to procure it. It is lucky that I had
been here four or five weeks before my commission arrived, because I have had an opportunity to reconnoitre the
country.September 19, 1780, wrote to Congress,  “The day
before yesterday Mr. Dana arrived here from Paris, with
the dispatches from Congress which came by Mr. Searle.I am very sensible of the honor that is done me by
this appointment, (the provisional commission to negociate a loan of money, in case Mr. Laurens should not arrive, which has been before printed in these letters,) and
yesterday I set myself very seriously about discharging the
duties of it: and this day I have been some leagues into
the country upon the same service. There are good reasons for concealing the names of the gentlemen to whom
I have applied for advice and assistance; but they are such
as Congress would have approved if they had themselves
been here.I was told very candidly that I might possibly be
much mistaken in my information: I might think that
money was plentier here than it is: that America has
more friends here than she has: and that the difficulty of negociating a loan here was less than it is. That it was
mysterious that Congress should empower any gentleman
to negociate a loan, without at the same time empowering
the same or some other, to negociate a political treaty of
alliance and commerce, consistent with the treaties already made with other powers. That a Minister Plenipotentiary, here would be advised to apply directly to the
Prince and the States General. That he would not be
affronted or ill treated by either: and whether received
publicly or not, would be courted by many respectable
individuals, and would greatly facilitate a loan. I was
however encouraged to hope, that I might have some
small success: and was advised to a particular course, in
order to obtain it, that cannot as yet be communicated.I must however apprize congress, that there are many
delicate questions which it becomes my duty to determine
in a short time, and perhaps there is none of greater difficulty, than “what house shall be employed?” I have
no affections or aversions to influence me in the choice:
and shall not depend upon my own judgment alone, without the advice of such persons as Congress will one day
know to be respectable. But let the choice fall upon
whom it may, offence will be taken by several other houses, that have pretensions and undoubted merit. As this
may occasion censure and complaints, I only ask of Congress, not to judge of such complaints without hearing
my reasons: and this request I presume I need not have
made.I have only to add, that the moment Mr. Laurens shall
arrive, or any other gentleman vested with a like commission, I will render him every service in my power, and
communicate to him every information I may possess.
But I ought not to conclude, without giving my opinion,
that it is absolutely necessary, that Mr. Laurens, or whoever comes in his place, should have a commission of a
minister plenipotentiary. If that gentleman were now
here, with such a commission, it would have more influence than perhaps any body in America can imagine, upon the conduct of this republic; upon the Congress at Petersburg; and upon the success of Mr. Jay at Madrid."Although when the foregoing letter was written, there
were decisive reasons for concealing names, there are none
at present. I consulted many, but the gentleman here
intended was Mr. Bicker, a nephew of the two famous
Bickers who defended Amsterdam more than a century
before, against a Prince of orange. He was of one of
the most ancient, oppulent, and respectable families in that
city. This gentleman had been dismissed from the regency in 1748, and had applied himself to commerce in
a mercantile house of more than an hundred years standing, by which he had accumulated a clear fortune of several millions.—A patriot without alloy of French or English influence. One of the most sensible and well informed men: and the most intimate confidential friend of
Mr. Vanberckel. He was to me a sincere friend and
faithful counsellor, from first to last. He advised me to
enquire and consider, what houses were too much connected with the British ministry? These must not be
chosen. But he assured me I must ask other questions,
such as, What houses had other connections, that would
be equally likely to hinder or defeat the loan? He soon
afterwards explained himself to mean, houses too much
connected with the French ministry, and other houses
whose solidity and credit were not sufficiently established;
and he cautioned me in confidence particularly with regard to Mr. John De Neuville. He recommended the
Vollenhovens, as a house of unquestionable solidity, wholly Dutch, biassed neither by France nor England:—But
these were too rich to hazard so dangerous an experiment.
They declined upon my application to them at that time:—and have repented since, as I believe, for they have endeavored to retrieve their error, and have succeeded,
though not to so great advantage as they might have reaped if they had accepted my offer. He recommended too,
a particular Broker, who was so little of French or English that he understood not a word of either language. I
found from his predictions and by subsequent experience, that emulation produces the same passions and effects
among capitalists and mercantile houses, as it does between admirals, generals, ministers of state, & rival nations.September 20, 1780, wrote to Mr. Samuel Adams,
among other things: "I am very happy to learn from
your letter, that the people of Massachusetts have accepted
the Constitution. May they be wise in the choice of their
rulers and happy under them. The constitution and the
address to the people have much respect shewn them in
Europe. The accounts from various parts of the activity
and ardor of the people, are very pleasing and promise
good success. The accounts of embargoes distress me,
because they discourage trade and privateering, and I expect more benefit from them, than from your exertions
at land. Nothing will be done to effect until the allied
powers apply their attention to the destruction of the
British commerce, transports and marine.I hope soon to see Mr. Laurens, with a commission of
minister plenipotentiary to their high mightinesses.—This
would be a great political stroke and have great effects
many ways. The English are now all intoxicated. The
run of elections, indicate a continuance of war, and the
most desperate obstinacy.Sept. 20. wrote to Dr. Rush, "Your account
of the resurrection of the spirit of 1765 and 1766, is very
refreshing. The ladies having undertaken to support
American independence, settles the point.—Surely no
gentleman will ever dispute it against so many of the fair.
The ill bred mortals at St. James’s will continue to wrangle about it, but we knew long ago that they had no
politeness of manners. If Mrs. Rush reproaches you with
lukewarmness, I am sure there must be zeal enough in
the country: for it is impossible that you should be wanting in the necessary proportion of that quality. My best
respects to Mrs. Rush, and desire her to move in the assemblies of the ladies, that their influence may be exerted
to promote privateering.—This and trade are the only way
so lay the foundation of a navy, which alone can afford a solid protection to every part of our country. If I could have
my will, there should not be the least obstruction to navigation, commerce or privateering; because I firmly believe that
one sailor will do us more good than two soldiers.Keppel is thrown out at Windsor, Burke and Cruzer
at Bristol, and your friend Sawbridge in the city. It is
necessary in England for a man to be an enemy to his
country, in order to be popular. Where this is the case,
all is lost.September 20, wrote to Mr. Lovel. "I hope you
will send Mr. Laurens here minister plenipotentiary. We
have not shown so much attention and respect to this republic as it deserves, or as their interest or ours requires. A minister here would be able to do a great deal of good.
He would have a great influence upon the public opinion
of several nations. If Mr. Laurens declines, which I
hope he will not, pray send some other gentleman. We
daily expect news from Petersburgh, which, if it should be
unfavorable, I shall forever think it owing to our neglect in
not having a minister at the Hague.September 20, wrote to President Huntington. “I
thank you, sir, for introducing Mr. Searle to me: and
shall on all future occasions be obliged to you for recommending to me, such persons coming to Europe as you
shall think proper.The current of popular hopes and fears has been lately
much turned by the favorable news from America. But
the public opinion is of no consequence at this time. A
bloody minded and desperate administration in England,
holds the public opinion in contempt and derision, and
will pursue their fatal system to the utter destruction of
their country. Their emissaries now give out, that the
new Parliament will turn their thoughts to peace. But
this is permitted by the most malicious and deliberate deception, merely to influence elections in some places, keep
up the stocks, and amuse their enemies while they prepare some sly expedition against them, like that of Rodney to Gibraltar, and that of Clinton to Charlestown.Sept. 20, wrote to Dr. Cooper. “Am happy to
find by your letter so agreeable an intercourse of good
offices between the people and the French gentlemen in
America.The final accomplishment of the great work of a civil
constitution, I hope soon to hear is followed by a wise and
satisfactory choice of officers to administer the blessings
of it. If the people are not happy under this government, I shall despair of their finding happiness under any: for none was ever formed by any people with so much
deliberation, or I believe with more integrity. None existing in the world is more esteemed by such as ought to
be good judges. It may truly be said to be the admiration and the envy of the most enlightened part of mankind.We are in daily expectation of great news from North
America, the West Indies, and from the Northern Congress.—But if all these should be unfavorable to England,
she will not nevertheless yet make peace.September 20, wrote to Mr. Luzac, “I take the freedom to enclose four letters which I lately received. Adams and Houston are members of Congress; Rush has
been so; and Cooper is a celebrated clergyman of Boston.
All are men of the first reputation in that country. If you
think proper to publish them, they are at your disposal—only you will not mention names.These letters were accordingly published and were very
favorable to my views.
				
					John Adams
				
				
			